 Fill in this information to identify the case:

 Debtor 1              Luis Carlos Verdecias
                       __________________________________________________________________

 Debtor 2                Loretta A. Adams-Verdecias
                        ________________________________________________________________
 (Spouse, if filing)

                                         Middle
 United States Bankruptcy Court for the: ______________________              PA
                                                                District of __________
                                                                             (State)
 Case number            5:14-bk-02094-RNO
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.B. Bank Trust National Association,
                   as Trustee of the SCIG Series III Trust
 Name of creditor: _______________________________________                                                           11-1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          4194____ ____ ____
                                                         ____                            Must be at least 21 days after date       06   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          781.49
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                                                                                        Escrow Analysis
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             260.19
                   Current escrow payment: $ _______________                           New escrow payment:           257.52
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1

        Case 5:14-bk-02094-RNO                        Doc Filed 05/10/19 Entered 05/10/19 12:10:46                                     Desc
                                                      Main Document   Page 1 of 6
Debtor 1         Luis Carlos Verdecias
                 _______________________________________________________                                               5:14-bk-02094-RNO
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.
      X I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                Date    05/10/2019
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti/Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            Mghidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2

          Case 5:14-bk-02094-RNO                             Doc Filed 05/10/19 Entered 05/10/19 12:10:46                                   Desc
                                                             Main Document   Page 2 of 6
                                                                                                                              PAGE 1 OF 2

                                                                                                            Annual Escrow Account
                                                                                                             Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004    1461514194_ESCROWDISCSTMT_190426

                                                                                       DATE: 04/26/19

                                                   150
              LUIS CARLOS VERDECIAS                                                    PROPERTY ADDRESS
              PO BOX 118                                                               3718 3720 N SHERMAN
              CRESCO, PA 18326                                                         MILWAUKEE, WI 53216



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 06/01/2019
THROUGH 05/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 06/01/2019 TO 05/31/2020 ---------
HOMEOWNERS INS                                                 $1,219.38
CITY                                                           $1,870.94
TOTAL PAYMENTS FROM ESCROW                                     $3,090.32
MONTHLY PAYMENT TO ESCROW                                         $257.52
          ------ ANTICIPATED ESCROW ACTIVITY 06/01/2019 TO 05/31/2020 ---------
                   ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                  REQUIRED

                                                         STARTING BALANCE -->                $14,463.30                   $1,545.20
JUN              $257.52                                                                     $14,720.82                   $1,802.72
JUL              $257.52                                                                     $14,978.34                   $2,060.24
AUG              $257.52                                                                     $15,235.86                   $2,317.76
SEP              $257.52                                                                     $15,493.38                   $2,575.28
OCT              $257.52                                                                     $15,750.90                   $2,832.80
NOV              $257.52                                                                     $16,008.42                   $3,090.32
DEC              $257.52                 $1,219.38 HOMEOWNERS INS                            $15,046.56                   $2,128.46
JAN              $257.52                 $1,870.94 CITY                                  L1->$13,433.14              L2->   $515.04
FEB              $257.52                                                                     $13,690.66                     $772.56
MAR              $257.52                                                                     $13,948.18                   $1,030.08
APR              $257.52                                                                     $14,205.70                   $1,287.60
MAY              $257.52                                                                     $14,463.22                   $1,545.12
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $12,918.10.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                             $523.97
ESCROW PAYMENT                                                                              $257.52
NEW PAYMENT EFFECTIVE 06/01/2019                                                            $781.49
YOUR ESCROW CUSHION FOR THIS CYCLE IS $515.04.




                                        ********** Continued on reverse side ************




             Our records indicate that you have filed for Bankruptcy protection. As a result of your
             Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
             from calculation of your analysis, and they are now reflected as amounts due within your
             pre-petition arrearage. This Escrow Analysis Statement was prepared under the
             assumption that all escrow payments have been made in the amount required each
             month. The surplus funds indicated above are not an accurate reflection of your escrow
             account because no surplus funds will exist until all amounts are received towards your
             pre-petition arrearage.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 13111 E. Briarwood Ave.,
             Case 5:14-bk-02094-RNO
Suite 340, Centennial, CO 80112 80112 (303) 309-3839.Doc
                                                      Licensed Filed   05/10/19
                                                               as a Debt               Entered
                                                                         Collection Agency         05/10/19
                                                                                           by the New            12:10:46of Consumer
                                                                                                      York City Department      Desc Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                     Main Document              Page 3 of 6
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 06/01/2018 AND ENDING 05/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 06/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $523.97
   ESCROW PAYMENT                                                                                                                            $260.19
   BORROWER PAYMENT                                                                                                                          $784.16
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                                  $0.00              $10,638.87
   JUN                     $0.00                    $619.30        *                                                                                               T->              $0.00              $11,258.17
   JUL                     $0.00                    $296.85        *                                                                                                                $0.00              $11,555.02
   AUG                     $0.00                    $520.38        *                                                                                                                $0.00              $12,075.40
   SEP                     $0.00                    $524.92        *                                                                                                                $0.00              $12,600.32
   OCT                     $0.00                    $260.19        *                                                                                                                $0.00              $12,860.51
   NOV                     $0.00                    $520.38        *                                                                                                                $0.00              $13,380.89
   DEC                     $0.00                    $265.00        *                                       $1,219.38 * HOMEOWNERS INS                                               $0.00          A-> $10,555.57
   DEC                                                                                                     $1,870.94   CITY
   JAN                 $0.00                     $260.19           *                                                                                                                $0.00                  $10,815.76
   FEB                 $0.00                     $520.38           *                                                                                                                $0.00                  $11,336.14
   MAR                 $0.00                     $265.07           *                                                                                                                $0.00                  $11,601.21
   APR                 $0.00
                  __________                     $780.57
                                              __________           *         __________                   __________                                                                $0.00                  $12,381.78
                           $0.00                $4,833.23                             $0.00                $3,090.32


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $0.00. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $10,555.57.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
                      Case 5:14-bk-02094-RNO                                     Doc Filed 05/10/19 Entered 05/10/19 12:10:46                                                                     Desc
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                                                                 Main Document   Page 4 of 6
1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      Kristin A. Zilberstein (SBN 200041)
2     Jennifer R. Bergh, Esq. (SBN 305219)
3     GHIDOTTI BERGER LLP.
      1920 Old Tustin Ave.
4     Santa Ana, CA 92705
      Ph: (949) 427-2010
5     Fax: (949) 427-2732
6     mghidotti@ghidottiberger.com

7     Attorney for Creditor
      U.S Bank National Assocation, as Trustee of the SCIG Series III Trust
8
9
                                UNITED STATES BANKRUPTCY COURT
10
                   MIDDLE DISTRICT OF PENNSYLVANIA (WILES-BARRE)
11
12    In Re:                                      )            CASE NO.: 5:14-bk-02094-RNO
                                                  )
13    Luis Carlos Verdecias and Loretta A. Adams- )            CHAPTER 13
      Verdecias,                                  )
14
                                                  )            CERTIFICATE OF SERVICE
15          Debtors.                              )
                                                  )
16                                                )
                                                  )
17
                                                  )
18                                                )
                                                  )
19                                                )
20
21                                     CERTIFICATE OF SERVICE
22
               I am employed in the County of Orange, State of California. I am over the age of
23
24    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

25    Santa Ana, CA 92705.
26
               I am readily familiar with the business’s practice for collection and processing of
27
      correspondence for mailing with the United States Postal Service; such correspondence would
28
      be deposited with the United States Postal Service the same day of deposit in the ordinary

      course of business.
                                                       1
                               CERTIFICATE OF SERVICE
     Case 5:14-bk-02094-RNO Doc Filed 05/10/19 Entered 05/10/19 12:10:46                         Desc
                            Main Document   Page 5 of 6
1     On May 10, 2019 I served the following documents described as:
2                   NOTICE OF MORTGAGE PAYMENT CHANGE NOTICE
3
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
      envelope addressed as follows:
5
6     (Via United States Mail)
      Debtor                                              Chapter 13 Trustee
7     Luis Carlos Verdecias                               Charles J DeHart, III (Trustee)
      8145 Oak Ridge Lane                                 8125 Adams Drive, Suite A
8
      PO Box 118                                          Hummelstown, PA 17036
9     Cresco, PA 18326
                                                          U.S.Trustee
10    Loretta A. Adams-Verdecias                          United States Trustee
11    8145 Oak Ridge Lane                                 228 Walnut Street, Suite 1190
      PO Box 118                                          Harrisburg, PA 17101
12    Cresco, PA 18326
13    Debtor’s Counsel
14    Randall W. Turano
      802 Monroe Street
15    Stroudsburg, PA 18360
16    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
18
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19    Eastern District of California
20
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21    America that the foregoing is true and correct.
22
             Executed on May 10, 2019 at Santa Ana, California
23
      /s / Maben May
24    Maben May
25
26
27
28




                                                      2
                               CERTIFICATE OF SERVICE
     Case 5:14-bk-02094-RNO Doc Filed 05/10/19 Entered 05/10/19 12:10:46                         Desc
                            Main Document   Page 6 of 6
